Case 1:20-cv-22106-DPG Document 5 Entered on FLSD Docket 06/17/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                 Case No. 20-22106-cv-DPG
 FLORIDA FAIR HOUSING ALLIANCE, INC.,

              Plaintiff,

 v.

 DEERPATH ON THE LAKE, LLC,

             Defendant.
 ____________________________________/
                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT
        Defendant, DEERPATH ON THE LAKE, LLC, through undersigned counsel and pursuant

 to Fed.R.Civ.P. 12(b)(1) and (6) and Local Rule 7.1(a), moves to dismiss the Complaint and as

 grounds for the relief sought states:

                                         Background to Dispute

        Florida Fair Housing Alliance, Inc. (“FFHA”) was incorporated by Ryan Turizo on

 February 13, 2020. The corporation’s principal place of business is a residence located at 1736

 NE 171 Street, North Miami Beach. Mr. Turizo purports to be an Hispanic male with several

 prior felony convictions. He has filed multiple lawsuits in this District in his capacity as a “tester”

 claiming that criminal background checks performed by rental properties in connection with their

 application process have a disparate impact on him under the Fair Housing Act.

        On March 18, 2020, FFHA’s counsel sent a letter including a draft lawsuit to Defendant’s

 representative. The letter informed that it was an invitation to resolve the claims made in the draft

 lawsuit before filing it.   Despite discussions about the merits of FFHA’s claims in the draft

 complaint, FFHA moved forward and filed the instant lawsuit. The allegations in this lawsuit are

 different than those in the draft lawsuit.
                                               Page 1 of 8
Case 1:20-cv-22106-DPG Document 5 Entered on FLSD Docket 06/17/2020 Page 2 of 8



        There are several bases for dismissal of the Complaint but each relate to the FFHA’s

 inability and failure to set forth a plausible basis for its claims which consequently establish its

 lack of standing to bring, and this Court’s jurisdiction over, the claim.

                                        Memorandum of Law

 I.     Pleading Standard.

        Fed. R. Civ. P. 8 governs the pleading standard in all civil actions and proceedings in the

 United States district courts. Under Fed. R. Civ. P. 8(a)(2), a pleading must contain a short and

 plain statement of the claim showing that the pleader is entitled to relief. That standard does not

 require detailed factual allegations, but it demands more than an unadorned “the-defendant-

 unlawfully-harmed-me accusation.” It also must contain more than “labels and conclusions or a

 formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662 at 678;

 129 S. Ct. 1937, 173 L. Ed.2d. 868 (2009).

        To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

 as true, to state a claim to relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, supra. Dismissal is appropriate

 under Rule 12(b)(6) if the claim either (1) fails to present a cognizable legal theory, or (2) fails to

 contain sufficient facts to support a cognizable legal theory. Robertson v. Dean Witter Reynolds,

 Inc., 749 F.2d 530, 533-34 (9th Cir. 1984). However, there are certain types of claims that have

 heightened pleading standards. One such type of claim is for disparate impact.




                                               Page 2 of 8
Case 1:20-cv-22106-DPG Document 5 Entered on FLSD Docket 06/17/2020 Page 3 of 8



        A.      Pleading Standards for Disparate Impact Claims

        Disparate impact cases challenge practices "that have a 'disproportionately adverse effect

 on minorities" and are otherwise unjustified by a legitimate rationale." Texas Dept. of Hous. &

 Cmty. Affairs v. Inclusive Cmtys. Project, Inc., ____U.S.____, 135 S. Ct. 2507, 2513, 192 L. Ed.

 2d 514 (2015) (citing Ricci v. DeStefano, 557 U.S. 557, 577, 129 S. Ct. 2658, 174 L. Ed. 2d 490

 (2009). To state a prima facie case of disparate impact discrimination, a plaintiff must identify a

 specific practice or policy that statistically causes a disparate impact on the protected group. To

 meet this burden of proof, the plaintiff must demonstrate a robust causality between the claimed

 practice and the alleged disparity to protect a defendant from liability for a disparity it did not

 create. Inclusive Cmtys, 135 S. Ct. at 2523, cited in Carson v. Hernandez, 2018 U.S. Dist. LEXIS

 18578 (N.D. Tex. 2018). Whether a case presents a claim of disparate impact is best examined at

 the pleading stage. A plaintiff who fails to allege facts and statistical evidence demonstrating that

 causal connection cannot make out a prima facie case of disparate impact." Inclusive Cmtys, at

 135 S. Ct. 2507, 2523.

        Statistical evidence offered in a pleading must be sound and geared to the community which

 gives rise to the claim. Oviedo Town Ctr II,L.L.L.P. v. City of Oviedo, 59 Fed Appx. 828, 836-837

 (11th Cir. 2018). See also Schwarz v. City of Treasure Island, 544 F 3d. 1201, 1217-1218 (11th

 Cir. 2008) and Fortune Soc’y v. Sandcastle Towers Hous. Dev. Fund Corp., 388 F. Supp 3d. 145,

 153-154 (E.D.N.Y. 2019)[relevant        statistics are those based on disparities found in the

 surrounding area].   General population statistics are inadequate to establish the relationship, if

 any, between a pool of qualified applicants who fall within a protected class and those who fall

 outside of a protected class and their respective rates of felony convictions. Mandala v. NTT Data,

 Inc., 2019 U.S. Dist. LEXIS 119832 (W.D.N.Y. 2019).



                                              Page 3 of 8
Case 1:20-cv-22106-DPG Document 5 Entered on FLSD Docket 06/17/2020 Page 4 of 8



        The other pleading standard that FFHA must meet is stating sufficient ultimate facts to

 establish its standing to bring suit. Because FFHA brings the Complaint in its own right, it must

 meet the pleading standards for organizational standing not only for purposes of showing an actual

 injury but also to establish the Court’s jurisdiction over its claim.

        B.       Pleading Standards for Organizational Standing

        A threshold question in every federal case is whether the plaintiff has made out a “case or

 controversy between himself and the defendant within the meaning of Article III of the U.S.

 Constitution. See Warth v. Seldon, 422 U.S. 490, 498, 95 S.Ct. 2197; 45 L. Ed. 2d 343 (1975).

 To establish standing a plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable

 to the challenged conduct of the defendant and (3) that is likely to be redressed by a favorable

 federal decision. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L.

 Ed. 2d 351 (1992). Standing is both a pleading standard and a jurisdictional standard. MSP

 Recovery, LLC v. Allstate Ins. Co., 835 F.3d 1351, 1357 (11th Cir. 2016).

        A facial attack on jurisdiction based on lack of standing may be made under Fed.

 R.Civ.P.12(b)(1). Kennedy v. Floridian Hotel, 2018 U.S. Dist. LEXIS 235837 (S.D. Fla.2018

 [standing is a threshold jurisdictional question which must be addressed prior to and independent

 of the merits of a party's claims]. See also Taylor v. Wing It Too, Inc., 2013 U.S. Dist. LEXIS

 101328 (S.D. Fla. 2013).

          The injury in fact must be "concrete and particularized" and "actual or imminent, not

 conjectural or hypothetical." Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548, 194 L. Ed. 2d 635

 (2016). While Congress intended that there be broad standing under the Fair Housing Act a

 plaintiff must still alleged a particularized injury. Havens Realty Corp. v. Coleman , 455 U.S. 363,

 372, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982) (quoting Gladstone, Realtors v. Vill. of Bellwood,



                                               Page 4 of 8
Case 1:20-cv-22106-DPG Document 5 Entered on FLSD Docket 06/17/2020 Page 5 of 8



 441 U.S. 91, 103 n.9, 99 S. Ct. 1601, 60 L. Ed. 2d 66 (1979). An organization may establish

 standing in two ways: first, by demonstrating harm to the organization itself (“organizational

 standing”) or to its members (“associational standing”). Jacobson v. Fla. Sec’y, 957 F. 3d. 1193

 (11th Cir. 4/29/20). Each has distinct requirements.

        As discussed in Fortune Soc’y, supra, an organization must meet the same standing test

 that applies to individuals by showing actual or threatened injury in fact that is fairly traceable to

 the alleged illegal action and likely to be redressed by a favorable court decision. When an

 organization brings a claim, it need not identify the individuals allegedly injured by the defendant's

 actions because the organization itself is seeking to vindicate whatever rights and immunities it

 may enjoy. An injury that establishes organizational standing is the organization’s diversion of

 time or resources to combat the challenged practice. See Havens Realty, 455 U.S. 363 at 378-

 79.

        An organization may also assert associational standing, that is, standing to bring suit on

 behalf of its members. Jacobson, supra, at 1204. To bring a claim by way of "associational"

 standing, a plaintiff must show that: "(a) [the organization's] members would otherwise have

 standing to sue in their own right; (b) the interests [the organization] seeks to protect are germane

 to the organization's purpose; and (c) neither the claim asserted nor the relief requested requires

 the participation of individual members in the lawsuit.” Associational standing requires that the

 organization identify at least one of its members by name who allegedly suffered an injury. Nat’l

 Franchisee Ass’n v. Burger King, 715 F. Supp.2d 122 (S.D. Fla. 2010).




                                              Page 5 of 8
Case 1:20-cv-22106-DPG Document 5 Entered on FLSD Docket 06/17/2020 Page 6 of 8



 II.    The Complaint Lacks Allegations of Ultimate Fact to Establish a Plausible Claim for
        Relief, Plaintiff’s Standing to Bring Such a Claim and the Court’s Jurisdiction Over Any
        Such Claim.

        The Complaint is “window dressed” with citations to Supreme Court cases, HUD

 Guidance, general demographics, policy statements, formulaic allegations and conclusions of law

 intended to divert the Court’s attention from its lack of allegations of ultimate fact. Indeed, the

 sum and total of the Complaint’s ultimate facts are found in ¶ 15. In it, FFHA alleges that on

 March 13, 2020, the organization (through its tester Mr. Turizo) called Defendant’s property and

 spoke with someone named “Janessa.” When Mr. Turizo asked “Janessa” if any apartments were

 available, she responded affirmatively. Mr. Turizo then allegedly asked whether his application

 would be denied due to a felony record conviction and “Janessa” allegedly replied, “possibly.”

        This allegation hardly establishes “a specific identifiable practice or policy” by Defendants

 to automatically exclude applicants with felony conviction. 1 Nor does it establish the “robust”

 causal link between Defendant’s policy or practice and a disparate impact on a particular qualified

 protected group that is required to state a prima facie case. And to the extent that FFHA purports

 to offer statistics to meet this gap, those cited in the Complaint are taken from HUD’s Guidance

 and are generalized national statistics not tailored specifically to the South Florida community
                                                      2
 where FFHA alleges the discrimination took place.

        Also missing from the Complaint are requisite allegations to establish organization or

 associational standing. The Complaint does not allege that FFHA diverted time or resources from



 1
      In fact, even if Defendant had such a policy, it would not necessarily violate the Fair Housing
 Act. See, Inclusive Cmtys, 135 S. Ct. at 2523-2524

 2
          The allegations of the Complaint must be taken as true for purposes of Motion to Dismiss.
 ¶ 1 of the Complaint references the “South Florida area.” ¶5 alleges that Defendants “transact
 business in this District and the complained conduct of Defendant occurred in this district.” In
 reality, however, Defendant operates the multifamily housing community at issue in Tampa.
                                             Page 6 of 8
Case 1:20-cv-22106-DPG Document 5 Entered on FLSD Docket 06/17/2020 Page 7 of 8



 an established educational or outreach program and therefore, suffered a tangible injury.          But,

 even if it had made such an allegation, FFHA still could not establish standing given it also fails

 to allege how Defendant’s policy of “possibly” rejecting individuals with felony convictions

 caused an injury. The common meaning of the word “possibly” implicates a range of outcomes,

 not the blanket exclusion that FFHA alleges. To overcome this legal obstacle, FFHA alleges that

 “Janessa” did not undertake further inquiry into the nature of Turizo’s felony conviction.          But

 FFHA also does cite any law, rule or regulation that requires Defendant to make any further

 inquiry.   Thus, this allegation in ¶15 is simply a conclusion of law to which no deference is

 required when ruling on a Motion to Dismiss.

         Nor does the Complaint allege that FFHA has “members” or that it is suing on behalf of an

 identified member. Indeed, the Complaint is so devoid of allegations of ultimate fact that not only

 does it fails to state a cause of action, but it also fails to establish FFHA’s standing to sue and this

 Court’s jurisdiction. For these reasons, the Complaint is due to be dismissed under Fed, R.Civ.P

 Rules 12(b)(1) and (6).

         WHEREFORE, Defendant respectfully requests that the Court grant this Motion, dismiss

 the Complaint and grant such other relief as the Court deems just and proper.

                                                 Respectfully Submitted,

                                                 LANGBEIN & LANGBEIN, P.A.
                                                 Counsel for Defendants
                                                 7480 Fairway Drive, Suite 209
                                                 Miami Lakes, FL 33014
                                                 (Tel) (305) 556-3663
                                                 (Fax) (305) 556-3647
                                                 Email: langbeinpa@bellsouth.net


                                                 By: lsI Leslie W. Langbein
                                                         Leslie W. Langbein, Esq.
                                                         Fla. Bar No. 305391

                                               Page 7 of 8
Case 1:20-cv-22106-DPG Document 5 Entered on FLSD Docket 06/17/2020 Page 8 of 8




                                CERTIFICATE OF SERVICE

         I CERTIFY that a copy of the foregoing was filed electronically on 6/17/20 through
 CM/ECF and that a copy of the foregoing will be served via notification through CM/ ECF on all
 counsel for the parties of record or via first class mail on all unrepresented parties on the attached
 service list:

                                                By: lsI Leslie W. Langbein
                                                        Leslie W. Langbein, Esq.

                                          SERVICE LIST

 Jibrael S. Hindi, PLLC.
 110 SE 6th St., Suite 1744,
 Fort Lauderdale. FL 33301
 Tel: (844) 542-7235
 Fax: (855) 529-9540
 Email: jibrael@jibraellaw.com




                                              Page 8 of 8
